Name: 87/209/EEC: Council Decision of 9 February 1987 on the conclusion of the Protocol of Accession of Mexico to the General Agreement on Tariffs and Trade
 Type: Decision
 Subject Matter: international affairs;  international trade;  America
 Date Published: 1987-03-25

 Avis juridique important|31987D020987/209/EEC: Council Decision of 9 February 1987 on the conclusion of the Protocol of Accession of Mexico to the General Agreement on Tariffs and Trade Official Journal L 081 , 25/03/1987 P. 0042 - 0042 Finnish special edition: Chapter 11 Volume 11 P. 0435 Swedish special edition: Chapter 11 Volume 11 P. 0435 *****COUNCIL DECISION of 9 February 1987 on the conclusion of the Protocol of Accession of Mexico to the General Agreement on Tariffs and Trade (87/209/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishiing the European Economic Community, and in particular Article 113 thereof, Whereas Mexico entered into negotiations with the Community and the other Contracting Parties to the General Agreement on Tariffs and Trade with a view to its accession to the General Agreement; Whereas the results of these negotiations are acceptable to the Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol of Accession of Mexico to the General Agreement on Tariffs and Trade is hereby approved on behalf of the European Economic Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Protocol in order to bind the Community. Done at Brussels, 9 February 1987. For the Council The President M. EYSKENS